Citation Nr: 1803355	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability. 

2.  Entitlement to service connection for left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel
INTRODUCTION

The Veteran served in the Army from November 1968 to November 1971, with additional Air Guard service.  He was awarded the Purple Heart during his service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.      


FINDINGS OF FACT

1.  Left ear hearing loss disability is causally related to noise exposure in active service.

2.  There is no hearing loss disability for VA purposes in the right ear.  

3. Tinnitus is shown to have manifested in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for service connection for right hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran worked as an instructor in CH-47 helicopter repair during his service.  In January of 2013, he filed a claim for hearing loss and tinnitus.  

In September 2016, the Veteran testified before the Board by videoconference.  He testified that he has over 1,500 hours of flying time in helicopters.  In Vietnam, he was given only a flying helmet, which he testified is not designed for hearing protection.  Tr. p. 5.  Most of his flight time was spent about five feet from the aircraft engine, which his left ear faced.  He indicated his left ear hearing was the most damaged.  In his civilian trade, he worked in a non-noisy environment.  Tr. p. 7.  

The Veteran was in combat, indicating he fired .30-caliber machine guns from the helicopter.  Combat noise exposure has been acknowledged by VA.  See Statement of Case (SOC) July 2014.  The Veteran testified his tinnitus began approximately in the 1970s, but he was unsure of the onset of his hearing loss, noting people began complaining about not being heard when speaking to him.  He submitted two audiology reports from a private audiologist at the hearing.  A waiver of RO consideration of the evidence was also submitted.  

A VA exam for hearing loss was performed in April 2013.  The examiner noted the first documented complaint of tinnitus was approximately 42 years after separation.  She noted the Veteran's service entrance and exit exams were within normal hearing parameters, and tinnitus was not reported.  His service treatment records also reflect that during a January 1970 medical exam, hearing loss is checked "no" on the medical form.  

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
20
35
35
55
50

Speech discrimination on the Maryland CNC word list resulted in his right ear testing at 100 percent, and his left ear at 84 percent.  Tympanometry testing was invalid due to inability to maintain seal in both ears.  Sensorineural hearing loss in the frequency range of 6000 Hz was noted in the right ear, and sensorineural hearing loss (in the frequency range of 500-4000 Hz and 6000 Hz was found in the left ear.  

The Veteran stated to the examiner that he had difficulty hearing if the person speaking was not facing him, specifically noting complaints of his wife.  He told the examiner his tinnitus was constant, beginning when he was 20 while in the service.  The examiner noted occupational noise exposure, stating the Veteran occasionally wore hearing protection in his civilian job.   

The examiner opined that the hearing loss and tinnitus were not related to service, citing to the lack of complaints, normal entrance and exit service hearing exams, and that the first documented complaint being approximately 42 years after the Veteran's exit from service, and that the Veteran reported a history of occupational noise exposure.  

A rating decision in March 2014 subsequently denied the claims, indicating the Veteran's right ear showed no disability to a compensable degree.  While left ear hearing loss was sufficient for VA rating purposes, the RO found against service connection, finding no link between the Veteran's service and his hearing loss.  

The Veteran's private audiology exam reported similar findings to the VA exam:  right ear speech discrimination was measured at 96 percent, left ear at 80 percent.  Average decibel loss in the right ear was measured at 5, and 30 in the left.  This audiologist, however, concluded "With his history of loud noise exposure and the length of his military career, it is as likely as not that the hearing loss and the tinnitus that he has are directly related to his military service."  


Legal Criteria

Service connection will be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), service connection may be based upon a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 
94 percent.  See 38 C.F.R. 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Analysis

In light of the facts above, the Board finds that a grant of the Veteran's claim for hearing loss is warranted for his left ear and for his claim of tinnitus.  Conversely, the Board finds the hearing loss claim for the Veteran's right ear must be denied.  

In relevant part, 38 U.S.C.A. 1154 (a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan, supra   ["(T)he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"].  

The evidence establishes the Veteran has compensable hearing loss in his left ear, and that he has tinnitus.  Tinnitus is the very type of medical condition a lay person is competent to identify; there is no medical test for it.  Additionally, while the Veteran can give evidence to diminished hearing, generally whether the loss is sufficient for VA rating purposes requires expert knowledge that few possess. 

The first criterion for service connection, medical evidence of a current disability, has been met.  Yet, in order to establish service connection, it is not sufficient to find that the Veteran sustained acoustic trauma in service and that he currently has hearing loss and tinnitus.  There must also be evidence of a causal relationship between these two findings.  38 C.F.R. § 3.303  (a) (2012); Shedden, supra, at 1167 (Fed. Cir. 2004).  

There are conflicting nexus opinions of record.  The VA examiner opined that it is not likely that the Veteran's left ear hearing loss is causally related to service.  In doing so, the examiner noted that the Veteran experienced no change in hearing sensitivity during service, that the Veteran's left hear hearing loss was diagnosed 42 years after his exit from service, that the Veteran's right ear was within normal hearing limits during the exam, and that the Veteran had occupational noise exposure.   

However, the Board finds that the VA examiner's opinion holds limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). First, the VA examiner did not note the Veteran was subjected to combat noise exposure.   Further, the VA examiner mistakenly looked only at the Veteran's active duty service-the Veteran, with his Air Guard time, in fact had 30 years of service, and reported his hearing disabilities not 42 years after service, but within six.  Additionally, the Veteran, who has been afforded the combat presumption,  reported to the VA examiner that his tinnitus began in service at age 20 and has continued since then.  In Reeves v. Shinseki, the Federal Circuit concluded that "although the record contained evidence of the cause of (the veteran's) disability-acoustic trauma mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  682 F.3d 988, 999 (Fed.Cir.2012) (emphasis in original).  If a veteran is "able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would (be) far easier for him to establish that there was a nexus. . . ." Id.  As such, the Veteran would only have had to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty. Id. at 999-1000 (footnote omitted).  The Board finds he has done so.  

The Board recognizes there is a potential conflict in the evidence regarding occupational noise exposure; the examiner noted the Veteran stated he had such exposure, while in his testimony before the Board the Veteran indicated his work environment was not noisy.  Inasmuch as the Veteran's testimony was under oath and the Board has the benefit of a verbatim transcript, the Board will find his testimony is credible.  

In contrast to the VA exam, the private audiology report correctly noted the Veteran's years in service.  This audiologist also elicited a more thorough work history of the Veteran, noting that since his retirement, he has worked in a quiet detention facility.  Additionally, the audiologist's measured findings were similar to that of the VA exam-suggesting both examiners accurately measured the Veteran's hearing loss.  

In short, the benefit of the doubt always goes in favor of the Veteran, and the Board finds the evidence is at least in equipoise as to whether his tinnitus and left ear hearing loss is causally related to service.  As such, service connection for a left ear hearing loss disability and for tinnitus is warranted.  38 C.F.R. § 3.102 (2017).  See also 38 U.S.C.A. § 5107  (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Regarding the Veteran's right ear hearing loss, however, the Board is unable to grant the claim.  The threshold requirement for the grant of service connection is that the disability claimed must be present.  38 U.S.C. A . § 1110.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Id.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, supra, at 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain, supra.  Both the VA and private audiology reports indicate the Veteran does not have a compensable degree of hearing loss in his right ear.  Hence, the Board must deny this aspect of his claim.  


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.  

Entitlement to service connection for right ear hearing loss disability is denied.  

Entitlement to service connection for tinnitus is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


